Por Cuanto, dictada sentencia contra el demandado con imposi-ción de las costas y presentado el memorándum de ellas, la corte inferior aprobó el pago de $500 por honorarios de abogado1:
Por cuanto, el motivo de apelación fundado en que no pueden concederse honorarios de abogado porque la condena en costas no los concede expresamente es insostenible, según hemos resuelto en varias decisiones:
Por cuanto, tampoco tienen mérito los otros errores que se ale-gan por haberse concedido $500 de honorarios cuando la condena de la sentencia es por $1,500; por no haber habido temeridad en de-fenderse de una reclamación de $3,210.90; y por no haberse tenido *985én cuenta la importancia y novedad de las cuestiones litigiosas tam-poco gon sostenibles, porque examinados los autos no creemos que la corte inferior cometiera abuso de su discreción al fijar la cantidad que debe ser pagada por honorarios de abogado:
Pob TANTO, confirmamos la resolución apelada.